McCARTY, J.
*56I concur in the reasoning of, and in the conclusion reached by, Mr. Justice GIDEON in the foregoing dissenting opinion.
The effect of the prevailing opinion, as I construe it, is to abridge the scope of the equitable powers heretofore exercised in this class of cases by the district courts of this state. In view of the far-reaching effect of the opinion in that regard, as I view it, I shall make a few observations in addition to those advanced by Mr. Justice GIDEON giving reasons why I think that part of the judgment appealed from should be affirmed.
'The power of attorney under which the deed from Anthony Rosenthyne to the defendants Frank D. Smith and Rose Smith was executed, so far as material here, is as follows;
“Know all men by these presents that Lovina W. Rosen-thyne has made, constituted, and appointed, and by these presents does make, constitute, and appoint, Anthony Rosen-thyne her true and lawful attorney for her and in her name, place, and stead, and for her use and benefit, as to the following described tract of land only, * * * to bargain, contract, agree for, purchase, receive and take lands, tenements, hereditaments, and accept the seizing, and possession of all lands, and all deeds of other assurances, in the law therefor, and to lease, let, demise, bargain, sell, remise, release, convey, mortgage, and hypothecate lands, tenements, and heredita-ments upon such terms and conditions and under such covenants as he shall think fit, * * * and to make, do, and transact all and every kind of business of what nature or kind soever, and also for her and in her name, and as her act and deed, to sign, seal, execute, deliver, and acknowledge such deeds, covenants, indentures, * * * and such other instruments in writing of whatever kind and nature as may be necessary or proper in the premises, giving and granting unto her said attorney full power and authority to do and perform all and every act and thing whatsoever requisite and necessary to be done in and about the premises, as fully to all intents and purposes as she might do if personally present,- hereby ratifying and confirming all that her said attorney, Anthony Rosen-*57thyne, shall lawfully do or cause to be done by virtue of these presents. ’ ’
The power of attorney was duly signed and executed by the plaintiff, and recorded in the office of the county recorder of Weber County, Utah.
Plaintiff brought suit in equity against the Matthews-Me-Culloeh Company, J. A. McCulloch, and the Smiths to have the deed executed by her husband under the power of attorney “delivered up and canceled.” The defendants answered, and, evidently relying on the validity of the transactions had under and in pursuance of the power of attorney, which they were justified in doing, did not set up a counterclaim, and did not ask for an affirmative judgment against the plaintiff.
The trial court found that, “pursuant to said power of attorney, said Anthony Rosenthyne * * * employed and authorized * * * Matthews-McCulloch Company to sell the aforesaid real estate,” and that “Matthews-McCulloch Company acting for the said Lovina W. Rosenthyne, exchanged the aforesaid real estate belonging to. the said Lovina W. Rosen-thyne” for real estate belonging to said F. D. Smith and Rose Smith, the “said Lovina W. Rosenthyne receiving in exchange therefor the following described premises: [Describing them by metes and bounds]. ’ ’ The court also found "that, in pursuance of said exchange, the said Frank D. Smith paid to said Matthews-McCulloch Company the sum of $405.40 in cash, which said sum of $405.40 is the difference in valuation” between the properties so exchanged, and that said sum was paid by said Frank D. Smith and Rose Smith as part consideration in exchange of the property to the said Matthews-McCulloch Company as agent of said plaintiff; that no part of said $405.40 has been paid to Frank D. Smith and Rose Smith.” The court also found that Matthews-McCulloch Company, who transacted the business for the respective parties to the transaction, expended in payment of taxes, for necessary improvements made on the property and in payment of interest due on a mortgage held by a third party against the property described in the power of attorney, the sum of $258.76.
The foregoing findings of fact made by the court, considered *58in connection with the power of attorney, not only reflect the equities of the case, but they conclusively show that the equities are all with the defendants. The power of attorney, in plain and unmistakable language, expressly authorizes Anthony Rosenthyne “to bargain, contract, agree for, purchase, receive, and take lands, tenements, hereditaments” for the land described in the power of attorney “upon such terms and conditions and under such covenants as he shall think fit. ’ ’ Rosenthyne, by disposing of the real estate for other real estate, did just what he was authorized and empowered to do under the power of attorney. Ross v. Kenwood Inv. Co., 73 Wash. 131, 131 Pac. 649. We therefore have a case in which a party has come into a court of equity to have "delivered up and canceled” a deed executed in pursuance of, and in accordance with, the plain provisions of a power of attorney executed by her to her husband. In other words, plaintiff has come into a court of equity to have set aside and canceled a contract which the record shows was not in any respect tainted with fraud or any other legal infirmity, but, on the contrary, was, for aught that appears in the record, fair, just, and legal. The plaintiff, in that respect, to some extent at least, came into a court of equity with “unclean hands.” The trial court however, by holding that the sale or exchange of her property for other real estate under and in pursuance of the power of attorney was void, has given her a clean bill of health in that regard; and since no appeal was taken from that part of the decree, this court is powerless to correct the error. We may, however, for the purpose of determining whether there is any equitable basis for the relief sought by the plaintiff in this court, examine the entire record presented by the appeal.
Plaintiff having come into a court of equity to obtain relief to which she was neither legally nor equitably entitled, the trial court not only had the power, but it was its duty, to require her to do equity in the premises by paying into court for the defendants the amount of money expended by them in making the necessary improvements on the property, in the payment of taxes levied against it and in payment of interest *59due of the mortgage, and in case of her refusal or failure to make such payment then to impress the property with a lien in favor of defendants for the amount of money so paid out by them. Assuming, for the purpose of this appeal, which we must do, that the deed executed by Anthony Rosenthyne to the Smiths was void and that she was entitled to have it "delivered up and canceled,” she nevertheless, under the familiar principle of equity referred to by Mr. Justice GIDEON in the foregoing dissenting opinion, which rule is universally recognized and applied by courts of equity in this class of cases, that "he who seeks equity must do equity,” was required to refund the money paid out by defendants for her use and benefit. Mr. Pomeroy, in discussing the foregoing maxim, in his work on Equity Jurisprudence, vol. 1 (3d Ed.), in section 385 observes:
"It says, in effect, that the court will give the plaintiff the relief to which he is entitled only upon condition that he has given, or consents to give, the defendant such corresponding rights as he also may he entitled to in respect of the subject-matter of the suit.”
Again, in volume 6 (3d Ed.) section 688 (volume 2, Equitable Remedies), of the same work, the author, in discussing the subject of "Cancellation” of instruments, says:
"In order to obtain relief, the complainant must restore the other party to the condition in which he stood before the transaction. This requirement is based upon the maxim that he who seeks equity must do equity. ’ ’
In volume 7, section 219, Modern American Law, it is said:
‘ ‘ Whenever a suitor asks the aid of a court of equity, he. must be prepared, as a condition to obtaining relief, to admit and secure to the other party all the latter’s equitable claims involved in the subject-matter of the controversy. * * * A person suing to rescind or cancel a deed or contract because of fraud or mistake must return the consideration received and restore the other party to the situation in which he was before the transaction.”
In the ease at bar none of the defendants were guilty of any fraud relating to the transaction out of which this controversy *60arose, and no mistake, in a legal sense, except that created by the trial court in its misconception and misapplication of the law in construing the power of attorney was involved. I submit that, in view that the error of the trial court in that regard cannot be corrected, the foregoing principles of equity cannot be fully invoked and applied in this case and complete justice done all the parties in the action with respect to the money paid out by the defendants in the transactions referred to unless the judgment is affirmed.
Plaintiff, under these wholesome rules or principles of equity was required, as a condition precedent to the granting of the relief prayed for in the complaint, to do or offer to do equity. And that, too, regardless of whether the defendants interposed a counterclaim asking for an affirmative judgment against her.
As an illustration let us suppose that a parcel of real estate is sold for delinquent taxes, and, after the time for redemption has expired, the purchaser receives a deed for the land fully executed by the proper public official and takes possession of the property. In addition to paying the general taxes assessed against the property, the grantee named in the tax deed pays special taxes or assessments levied against it for public improvements, such as paving, sidewalks, and streets on which the property abuts, and also pays out money for necessary improvements on the property. The party owning the property at the time it was sold for taxes brings a suit in equity, after large expenditures of money have been made for the purposes suggested, to have the tax deed "delivered up and canceled” on the ground of some alleged infirmity in the tax levy, sale, or tax deed by which he was divested of his property. The party in possession, relying on the validity of his tax deed, does not interpose a counterclaim asking for an affirmative judgment against the plaintiff for the money expended by him in the payment of general taxes, special assessments, and for necessary improvements made on the property, but, relying on his title, pleads an estoppel, setting forth in detail the different items of expenditure made by him in the payment of taxes, etc. The court in its decision finds that the *61tax deed is void, and also finds against the defendant on his plea of esoppel, but does find that the defendant made the cash expenditures mentioned, and that the plaintiff has received the full benefit thereof. In such eases the courts, in the exercise of their equitable powers, invariably require the plaintiff, as a condition precedent to granting the relief prayed for in the plaintiff’s complaint, to do equity on his part, and that, too, regardless of whether the defendant has interposed a counterclaim asking for an affirmative judgment against the plaintiff.
The trial court having adjudged the deed from Rosenthyne to the Smiths to be void, the judgment rendered respecting the $405.40 paid by the Smiths to Matthews-McCulloch Company and the $258.76 paid by Matthews-McCulloch for the benefit of plaintiff’s property is the only judgment that can be rendered under the circumstances and do complete justice to the defendants. In fact, the prevailing opinion, as I read it, in effect so holds.' And the plaintiff is not in any respect prejudiced by it, because it is no concern of hers whether Matthews-McCulloch Company or the Smiths were paid the $258.76 that was expended for the benefit of her property. While the Smiths or Matthews-McCulloch Company might have some legal basis for assailing the judgment in that regard, the plaintiff has none, because, as stated, she cannot possibly be prejudiced by it, and the error, if there was error, was merely technical, and not prejudicial as to her. Under the prevailing opinion, as I read it, neither plaintiff nor defendant can possibly be benefited by a reversal of the case. It is manifest from the record that, when the case is reversed, and further proceedings had in accordance with the directions of, and in harmony with the suggestions made in, the prevailing opinion, a judgment identical with the one appealed from will be entered. Therefore the only effect a reversal of the case can possibly have is to prolong the litigation at the expense of the defendants. Plaintiff succeeded in misleading the trial court, and thereby obtained a judgment in her favor on the main or principal issue in the case, to which she was neither legally nor equitably entitled, and she ought not to be *62permitted to prolong this vexatious and unconscionable litigation on her part at the expense of the defendants who have acted in good faith, and who, as the record — judgment roll— discloses, are guilty of n'either moral nor legal wrong respecting the transactions out of which this controversy arose.
For the reasons stated in the opinion written by Mr. Justice GIDEON, and those herein set forth, I am clearly of the opinion that that part of the judgment appealed from should be affirmed.